Case 1:16-cr-20897-PAS Document 100 Entered on FLSD Docket 04/03/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 16-20897-CR-SEITZ

 UNITED STATES OF AMERICA

               v.

 PRINCESS CRUISE LINES, LTD.,

        Defendant.
                                           /

              DEFENDANT’S AGREED MOTION TO SCHEDULE HEARING

        Defendant, Princess Cruise Lines, Ltd. (“Princess”), the wholly owned subsidiary of

 Carnival Corporation & plc (“Carnival”), respectfully submits this Agreed Motion to Schedule

 Hearing in order to set a hearing on the petition to revoke Princess’s probation [DE 93] (the

 “Petition”), which was filed on March 8, 2019 by the Office of Probation.

        On March 18, 2019 an initial appearance on the Petition was attended by the parties before

 the Honorable Edwin Torres, United States District Magistrate Judge, who referred the matter to

 the Court for the scheduling of further proceedings. Princess, the Interested Parties, the CAM, and

 the TPA are currently scheduled to appear at a regular periodic status conference before this court

 on April 10, 2019. A hearing schedule on the Petition has not yet been scheduled by the Court.

        Although the parties intend to attend the regularly scheduled status conference, Princess,

 with the consent of the Government, respectfully requests that any hearing on the Petition be

 deferred until a later date. Since the Petition was filed, Princess has conferred with the Government,

 the Office of Probation, and the CAM regarding the allegations and the relief sought in the Petition.

 Deferring a hearing on the Petition would enable Princess, the Interested Parties, the CAM, and the

 TPA to continue to confer to attempt to achieve consensus on a recommendation to the Court for
                                                1
Case 1:16-cr-20897-PAS Document 100 Entered on FLSD Docket 04/03/2019 Page 2 of 5



 the resolution of the Petition’s specifications without the need to conduct a contested, and

 potentially contracted hearing.

        Some of the potential changes that the parties are discussing are described in Princess’s

 quarterly status report filed with the Court on April 2, 2019. In particular, Princess’s status report

 discusses Carnival’s plan potentially to address the Petition’s allegation that Carnival’s Corporate

 Compliance Manager lacks sufficient authority to implement Carnival’s Environmental

 Compliance Plan by engaging a compliance consultant in short order to determine the most

 effective way to address the concerns of the CAM by, for example, possibly creating a new position

 of Chief Compliance Officer who could provide greater centralized oversight of Carnival’s

 compliance functions, including environmental compliance. In addition, these discussions have

 addressed the allegedly contumacious conduct concerning the ship visit programs that are the

 subject to the first specification of the Petition, and the appropriate remediation of the underlying

 conduct.

        Should a hearing on the Petition be necessary, Princess respectfully requests that the hearing

 be scheduled during the week beginning on Monday May 6, 2019. Princess expects, based on its

 discussions with the Government, that all parties collectively would need three or four days to

 present evidence at the hearing. In the event that a hearing is necessary but that the parties are able

 to narrow the scope of the issues to be contested during the hearing, Princess will promptly inform

 the Court of any change to the expected duration of the hearing.

                                   RULE 88.9 CERTIFICATION

        Counsel for Princess has conferred with the Government, who authorized Princess to

 represent that it concurs in the requested relief. The Government has informed counsel for Princess

 that it has separately conferred with the Office of Probation, the Court Appointed Monitor, and the
                                                    2
Case 1:16-cr-20897-PAS Document 100 Entered on FLSD Docket 04/03/2019 Page 3 of 5



 Third Party Auditor, that each of those parties concurs in the requested relief, and that they would

 also be available to appear for a hearing during the week beginning on Monday May 6, 2019.

        WHEREFORE, Defendant Princess, respectfully requests that this Honorable Court grant

 this Agreed Motion to Schedule Hearing and for all other relief the Court deems just and proper.

 Dated: April 3, 2019
        Miami, Florida


                                              Respectfully submitted,

                                              FOREMAN FRIEDMAN, P.A.

                                       By: /s/ Catherine J. MacIvor
                                               Catherine J. MacIvor (FBN 932711)
                                               Paul T. Bagley (FBN 94211)
                                               cmacivor@fflegal.com
                                               One Biscayne Tower, Suite 2300
                                               2 South Biscayne Boulevard
                                               Miami, FL 33131
                                               Tel: 305-358-6555/Fax: 305-374-9077

                                              and

                                              David N. Kelley (pro hac vice)
                                              Benjamin E. Rosenberg (pro hac vice)
                                              Conrad A. Johnson IV (pro hac vice)
                                              DECHERT LLP
                                              1095 Avenue of the Americas
                                              New York, New York 10036
                                              (212) 698-3500

                                              Attorneys for Defendant


                                  CERTIFICATE OF SERVICE

        I, Catherine J. MacIvor, hereby certify that on April 3, 2019, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to counsel of record either via transmission of Notices of Electronic Filing
                                                3
Case 1:16-cr-20897-PAS Document 100 Entered on FLSD Docket 04/03/2019 Page 4 of 5



 generated by CM/ECF or in some other authorized manner for those counsel or parties who are not

 authorized to receive electronic Notices of Filing.




                                                       By: Catherine J. MacIvor
                                                           Catherine J. MacIvor




                                                  4
Case 1:16-cr-20897-PAS Document 100 Entered on FLSD Docket 04/03/2019 Page 5 of 5



                                        SERVICE LIST
                                  Case No.: 16-20897-CR-SEITZ


   Benjamin G. Greenberg                            Catherine J. MacIvor
   bgreenberg@usdoj.gov                             cmacivor@fflegal.com
   United States Attorney                           FOREMAN FRIEDMAN, PA
   99 NE 4th Street                                 One Biscayne Tower, Suite 2300
   Miami, Florida 33132                             2 South Biscayne Boulevard
   Tel: (305) 961-9413                              Miami, Florida 33131
                                                    Tel: (305) 358-6555
                                                    Counsel for Defendant

   Thomas A. Watts-Fitzgerald                       Paul T. Bagley
   thomas.watts-fitzgerald@usdoj.gov                pbagley@fflegal.com
   Assistant United States Attorney                 FOREMAN FRIEDMAN, PA
   99 NE 4th Street                                 One Biscayne Tower, Suite 2300
   Miami, Florida 33132                             2 South Biscayne Boulevard
   Tel: (305) 961-9413                              Miami, Florida 33131
                                                    Tel: (305) 358-6555
                                                    Counsel for Defendant

   Jeffrey W. Wood                                  David N. Kelley
   jeffrey.wood@usdoj.gov                           David.Kelley@dechert.com
   Acting Assistant Attorney General                DECHERT LLP
   Environmental & Natural Resources Division       1095 Avenue of the Americas
   U.S. Department of Justice                       New York, New York 10036-6797
   P.O. Box 7415                                    Tel: (212) 698-3500
   Ben Franklin Station                             Counsel for Defendant
   Washington, DC 20044
   Tel: (202) 514-2701                              Benjamin E. Rosenberg
                                                    Benjamin.Rosenberg@dechert.com
   Richard A. Udell                                 DECHERT LLP
   Richard.udell@usdoj.gov                          1095 Avenue of the Americas
   Senior Litigation Counsel                        New York, New York 10036-6797
   Environmental Crimes Section                     Tel: (212) 698-3500
   U.S. Department of Justice                       Counsel for Defendant
   601 D Street, NW
   Washington, DC 20004                             Conrad A. Johnson IV
   Tel: (202) 305-0361                              Conrad.Johnson@dechert.com
                                                    DECHERT LLP
                                                    1095 Avenue of the Americas
                                                    New York, New York 10036-6797
                                                    Tel: (212) 698-3500
                                                    Counsel for Defendant



                                                5
